Name: Commission Regulation (EC) NoÃ 1291/2007 of 31 October 2007 amending for the 88 th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Regulation
 Subject Matter: Asia and Oceania;  international affairs;  politics and public safety;  free movement of capital;  civil law
 Date Published: nan

 1.11.2007 EN Official Journal of the European Union L 287/12 COMMISSION REGULATION (EC) No 1291/2007 of 31 October 2007 amending for the 88th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1), first indent, thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 17 October 2007, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly. (3) The entry Mohammad Shafiq Ahmadi should be corrected taking into account the Sanctions Committees decision of 21 September 2007, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 2007. For the Commission Eneko LANDÃ BURU Director General for External Relations (1) OJ L 139, 29.5.2002, p. 9. Regulation as last amended by Commission Regulation (EC) No 1239/2007 (OJ L 280, 24.10.2007, p. 11). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The entry Youssef Ben Abdul Baki Ben Youcef Abdaoui (alias (a) Abu Abdullah, (b) Abdellah, (c) Abdullah). Address: (a) via Romagnosi 6, Varese, Italy, (b) Piazza Giovane Italia 2, Varese, Italy. Date of birth: (a) 4.6.1966, (b) 4.9.1966. Place of birth: Kairouan, Tunisia. Nationality: Tunisian. Passport No: G025057 (Tunisian passport issued on 23.6.1999 which expired on 5.2.2004). Other information: Italian fiscal code: BDA YSF 66P04 Z352Q under the heading Natural persons shall by replaced by: Youssef Ben Abdul Baki Ben Youcef Abdaoui (alias (a) Abu Abdullah, (b) Abdellah, (c) Abdullah). Address: (a) via Romagnosi 6, Varese, Italy, (b) Piazza Giovane Italia 2, Varese, Italy. Date of birth: (a) 4.6.1966, (b) 4.9.1966. Place of birth: Kairouan, Tunisia. Nationality: Tunisian. Passport No: G025057 (Tunisian passport issued on 23.6.1999, expired on 5.2.2004). Other information: (a) Italian fiscal code: BDA YSF 66P04 Z352Q, (b) In January 2003 sentenced in Italy to 2 years and 6 months imprisonment. On 17 May 2004 the Italian Court of Appeal cancelled the sentence and ordered a retrial. (2) The entry Mohamed Ben Mohamed Ben Khalifa Abdelhedi. Address: via Catalani 1, Varese, Italy. Date of birth: 10.8.1965 Place of birth: Sfax, Tunisia. Nationality: Tunisian. Passport No: L965734 (Tunisian passport issued on 6.2.1999 which expired on 5.2.2004). Other information: Italian fiscal code: BDL MMD 65M10 Z352S under the heading Natural persons shall be replaced by: Mohamed Ben Mohamed Ben Khalifa Abdelhedi. Address: via Catalani 1, Varese, Italy. Date of birth: 10.8.1965. Place of birth: Sfax, Tunisia. Nationality: Tunisian. Passport No: L965734 (Tunisian passport issued on 6.2.1999, expired on 5.2.2004). Other information: (a) Italian fiscal code: BDL MMD 65M10 Z352S, (b) Sentenced on 3.12.2004 by Milans first instance Court to 4 years and 8 months imprisonment. On 29.9.2005, Milans Appeal Court reduced his term to 3 years and 4 months. The decision was confirmed by the Court of Cassation on 10.11.2006. He was in prison or under alternative measures from 24.6.2003 to 6.5.2005. He is subject to a decree of expulsion from Italian territory. (3) The entry Mohammad Shafiq Ahmadi. Title: Mullah. Function: Governor of Samangan Province (Afghanistan) under the Taliban regime under the heading Natural persons shall be replaced by: Mohammad Shafiq Ahmadi. Title: Mullah. Function: Governor of Samangan Province (Afghanistan) under the Taliban regime. Nationality: Afghan. (4) The entry Mohamed Amine Akli (alias (a) Akli Amine Mohamed, (b) Killech Shamir, (c) Kali Sami, (d) Elias). Place of birth: Bordj el Kiffane, Algeria. Date of birth: 30.3.1972 under the heading Natural persons shall be replaced by: Mohamed Amine Akli (alias (a) Akli Amine Mohamed, (b) Killech Shamir, (c) Kali Sami, (d) Elias). Address: of no fixed address in Italy. Place of birth: Bordj el Kiffane, Algeria. Date of birth: 30.3.1972. Other information: in January 2003 sentenced in Italy to 4 years imprisonment. (5) The entry Mehrez Ben Mahmoud Ben Sassi Al-Amdouni (alias (a) Fabio Fusco, (b) Mohamed Hassan, (c) Abu Thale). Date of birth: 18.12.1969. Place of birth: Asima-Tunis, Tunisia. Nationality: (a) Tunisian, (b) Bosnia and Herzegovina. Passport No: (a) G737411 (Tunisian passport issued on 24.10.1990 which expired on 20.9.1997), (b) 0801888 (Bosnia and Herzegovina). Other information: reportedly arrested in Istanbul, Turkey and deported to Italy under the heading Natural persons shall be replaced by: Mehrez Ben Mahmoud Ben Sassi Al-Amdouni (alias (a) Fabio Fusco, (b) Mohamed Hassan, (c) Abu Thale). Address: of no fixed address in Italy. Date of birth: 18.12.1969. Place of birth: Asima-Tunis, Tunisia. Nationality: (a) Tunisian, (b) Bosnia and Herzegovina. Passport No: (a) G737411 (Tunisian passport issued on 24.10.1990, expired on 20.9.1997), (b) 0801888 (Bosnia and Herzegovina). Other information: (a) reportedly arrested in Istanbul, Turkey and deported to Italy, (b) in January 2003 sentenced in Italy to 3 years imprisonment, (c) on 17 May 2004 sentenced in Italy by the Appeal Court to 2 years and 6 months imprisonment. (6) The entry Chiheb Ben Mohamed Ben Mokhtar Al-Ayari (alias Hichem Abu Hchem). Address: Via di Saliceto 51/9, Bologna, Italy. Date of birth: 19.12.1965. Place of birth: Tunis, Tunesia. Nationality: Tunisian. Passport No L246084 (Tunisian passport issued on 10.6.1996 which expired on 9.6.2001) under the heading Natural persons shall be replaced by: Chiheb Ben Mohamed Ben Mokhtar Al-Ayari (alias Hichem Abu Hchem). Address: Via di Saliceto 51/9, Bologna, Italy. Date of birth: 19.12.1965. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: L246084 (Tunisian passport issued on 10.6.1996, expired on 9.6.2001). Other information: in January 2003 sentenced in Italy to 2 years 1 month imprisonment. (7) The entry Mondher Ben Mohsen Ben Ali Al-Baazaoui (alias Hamza). Address: Via di Saliceto 51/9, Bologna, Italy. Date of birth: 18.3.1967. Place of birth: Kairouan, Tunisia. Nationality: Tunisian. Passport No: K602878 (Tunisian passport issued on 5.11.1993 which expired on 9.6.2001) under the heading Natural persons shall be replaced by: Mondher Ben Mohsen Ben Ali Al-Baazaoui (alias Hamza). Address: Via di Saliceto 51/9, Bologna, Italy. Date of birth: 18.3.1967. Place of birth: Kairouan, Tunisia. Nationality: Tunisian. Passport No: K602878 (Tunisian passport issued on 5.11.1993, expired on 9.6.2001). Other information: in January 2003 sentenced in Italy to 2 years 6 months imprisonment. (8) The entry Ibrahim Ben Hedhili Ben Mohamed Al-Hamami. Address: Via de Carracci 15, Casalecchio di Reno (Bologna) Italy. Date of birth: 20.11.1971. Place of birth: Koubellat, Tunisia. Nationality: Tunisian. Passport No: Z106861 (Tunisian passport number issued on 18.2.2004 which expires on 17.2.2009) under the heading Natural persons shall be replaced by: Ibrahim Ben Hedhili Ben Mohamed Al-Hamami. Address: Via de Carracci 15, Casalecchio di Reno (Bologna) Italy. Date of birth: 20.11.1971. Place of birth: Koubellat, Tunisia. Nationality: Tunisian. Passport No: Z106861 (Tunisian passport issued on 18.2.2004, expires on 17.2.2009). Other information: in January 2003 sentenced in Italy to 3 years imprisonment. (9) The entry Imad Ben Bechir Ben Hamda Al-Jammali. Address: via Dubini 3, Gallarate, Varese, Italy. Date of birth: 25.1.1968. Place of birth: Menzel Temime, Tunisia. Nationality: Tunisian. Passport No: K693812 (Tunisian passport issued on 23.4.1999 which expired on 22.4.2004). Other information: (a) Italian fiscal code: JMM MDI 68A25 Z352D. (b) Currently in jail in Tunisia under the heading Natural persons shall be replaced by: Imad Ben Bechir Ben Hamda Al-Jammali. Address: via Dubini 3, Gallarate (Varese), Italy. Date of birth: 25.1.1968. Place of birth: Menzel Temime, Tunisia. Nationality: Tunisian. Passport No: K693812 (Tunisian passport issued on 23.4.1999, expired on 22.4.2004). Other information: (a) Italian fiscal code: JMM MDI 68A25 Z352D, (b) currently imprisoned in Tunis, Tunisia, (c) Italian Judicial Authorities have issued a warrant of arrest against him, which had not been executed as of September 2007. (10) The entry Faouzi Ben Mohamed Ben Ahmed Al-Jendoubi (alias (a) Said, (b) Samir). Address: (a) Via Agucchi 250, Bologna, Italy, (b) Via di Saliceto 51/9, Bologna, Italy. Date of birth: 30.1.1966. Place of birth: Beja, Tunisia. Nationality: Tunisian. Passport No: K459698 (Tunisian passport issued on 6.3.1999 which expired on 5.3.2004) under the heading Natural persons shall be replaced by: Faouzi Ben Mohamed Ben Ahmed Al-Jendoubi (alias (a) Said, (b) Samir). Address: (a) Via Agucchi 250, Bologna, Italy, (b) Via di Saliceto 51/9, Bologna, Italy. Date of birth: 30.1.1966. Place of birth: Beja, Tunisia. Nationality: Tunisian. Passport No: K459698 (Tunisian passport issued on 6.3.1999, expired on 5.3.2004). Other information: in January 2003 sentenced in Italy to 2 years imprisonment. (11) The entry Habib Ben Ahmed Al-Loubiri. Address: via Brughiera 5, Castronno, Varese, Italy. Date of birth: 17.11.1961. Place of birth: Menzel Temime, Tunisia. Nationality: Tunisian. Passport No: M788439 (Tunisian passport issued on 20.10.2001 which expires on 19.10.2006). Other information: Italian fiscal code: LBR HBB 61S17 Z352F under the heading Natural persons shall be replaced by: Habib Ben Ahmed Al-Loubiri. Address: via Brughiera 5, Castronno (Varese), Italy. Date of birth: 17.11.1961. Place of birth: Menzel Temime, Tunisia. Nationality: Tunisian. Passport No: M788439 (Tunisian passport issued on 20.10.2001, expired on 19.10.2006). Other information: (a) Italian fiscal code: LBR HBB 61S17 Z352F, (b) sentenced on 3.12.2004 by Milans first instance Court to 6 years and 6 months imprisonment. On 29.9.2005, the Milan Appeal Court reduced his term to 4 years and 1 month. He was in prison from 24.6.2003 to 17.11.2006. He was expelled from Italian territory to Tunis (Tunisia) on 30.8.2006. (12) The entry Chabaane Ben Mohamed Ben Mohamed Al-Trabelsi. Address: via Cuasso 2, Porto Ceresio, Varese, Italy. Date of birth: 1.5.1966. Place of birth: Rainneen, Tunisia. Nationality: Tunisian. Passport No: L945660 (Tunisian passport issued on 4.12.1998 which expired on 3.12.2001). Other information: Italian fiscal code: TRB CBN 66E01 Z352O under the heading Natural persons shall be replaced by: Chabaane Ben Mohamed Ben Mohamed Al-Trabelsi. Address: via Cuasso 2, Porto Ceresio (Varese), Italy. Date of birth: 1.5.1966. Place of birth: Rainneen, Tunisia. Nationality: Tunisian. Passport No: L945660 (Tunisian passport issued on 4.12.1998 which expired on 3.12.2001). Other information: (a) Italian fiscal code: TRB CBN 66E01 Z352O, (b) acquitted on 3.12.2004 by Milans first instance Court. The appeal process was pending at Milan Court of appeal as of September 2007. (13) The entry Najib Ben Mohamed Ben Salem Al-Waz. Address: Vicolo dei Prati 2/2, Bologna, Italy. Date of birth: 12.4.1960. Place of birth: Hekaima Al-Mehdiya, Tunisia. Nationality: Tunisian. Passport No: K815205 (Tunisian passport issued on 17.9.1994 which expired on 16.9.1999) under the heading Natural persons shall be replaced by: Najib Ben Mohamed Ben Salem Al-Waz (alias Ouaz Najib). Address: Vicolo dei Prati 2/2, Bologna, Italy. Date of birth: 12.4.1960. Place of birth: Hekaima Al-Mehdiya, Tunisia. Nationality: Tunisian. Passport No: K815205 (Tunisian passport issued on 17.9.1994, expired on 16.9.1999). Other information: in January 2003 sentenced in Italy to 6 months imprisonment. (14) The entry Kamal Ben Mohamed Ben Ahmed Darraji. Address: via Belotti 16, Busto Arsizio (Varese), Italy. Date of birth: 22.7.1967. Place of birth: Menzel Bouzelfa, Tunisia. Nationality: Tunisian. Passport No: L029899 (Tunisian passport issued on 14.8.1995 which expired on 13.8.2000). Other information: Italian fiscal code: (a) DDR KML 67L22 Z352Q, (b) DRR KLB 67L22 Z352S under the heading Natural persons shall be replaced by: Kamal Ben Mohamed Ben Ahmed Darraji. Address: via Belotti 16, Busto Arsizio (Varese), Italy. Date of birth: 22.7.1967. Place of birth: Menzel Bouzelfa, Tunisia. Nationality: Tunisian. Passport No: L029899 (Tunisian passport issued on 14.8.1995, expired on 13.8.2000). Other information: Italian fiscal code: (a) DDR KML 67L22 Z352Q, (b) DRR KLB 67L22 Z352S, (c) sentenced on 3.12.2004 by Milans first instance Court to 5 years and 10 months imprisonment. On 29.9.2005, Milans Appeal Court reduced his term to 3 years and 7 months. He was in prison or under alternative measures from 24.6.2003 to 17.11.2006. He is subject to a decree of expulsion from Italian territory. (15) The entry Lionel Dumont (alias (a) Jacques Brougere, (b) Abu Hamza (c) Di Karlo Antonio (d) Merlin Oliver Christian Rene (e) Arfauni Imad Ben Yousset Hamza (f) Imam Ben Yussuf Arfaj, (g) Abou Hamza, (h) Arfauni Imad, (i) Bilal, (j) Hamza, (k) Koumkal, (l) Kumkal, (m) Merlin, (n) Tinet, (o) Brugere, (p) Dimon). Address: no fixed address in Italy. Date of birth: (a) 21.1.1971, (b) 29.1.1975, (c) 1971, (d) 21.1.1962, (e) 24.8.1972. Place of birth: Roubaix, France. Other information: international arrest warrant issued for him by Interpol. Arrested in Germany on 13.12.2003, extradited to France on 18.5.2004. As of October 2004 he is in detention under the heading Natural persons shall be replaced by: Lionel Dumont (alias (a) Jacques Brougere, (b) Abu Hamza (c) Di Karlo Antonio (d) Merlin Oliver Christian Rene (e) Arfauni Imad Ben Yousset Hamza (f) Imam Ben Yussuf Arfaj, (g) Abou Hamza, (h) Arfauni Imad, (i) Bilal, (j) Hamza, (k) Koumkal, (l) Kumkal, (m) Merlin, (n) Tinet, (o) Brugere, (p) Dimon). Address: no fixed address in Italy. Date of birth: (a) 21.1.1971, (b) 29.1.1975, (c) 1971, (d) 21.1.1962, (e) 24.8.1972. Place of birth: Roubaix, France. Other information: (a) international arrest warrant issued for him by Interpol. Arrested in Germany on 13.12.2003, extradited to France on 18.5.2004. As of October 2004 he is in detention, (b) In January 2003 sentenced in Italy to 5 years imprisonment. On 17 May 2004 the Appeal Court of Bologna remanded for a new separate trial because in May 2004 he was already detained in France. (16) The entry Mohamed El Mahfoudi. Address: via Puglia 22, Gallarate (Varese, Italy). Date of birth: 24 September 1964. Place of birth: Agadir (Morocco). Fiscal code: LMH MMD 64P24 Z330F under the heading Natural persons shall be replaced by: Mohamed El Mahfoudi. Address: via Puglia 22, Gallarate (Varese), Italy. Date of birth: 24.9.1964. Place of birth: Agadir, Morocco. Other information: (a) fiscal code: LMH MMD 64P24 Z330F, (b) sentenced on 3.12.2004 by Milans first instance Court to 1 year and 4 months imprisonment with suspended sentence following Abbreviated trial procedure . The appeal process was pending at Milans Court of appeal as of September 2007. He was in Morocco as of September 2007. (17) The entry Moussa Ben Omar Ben Ali Essaadi (alias (a) Dah Dah, (b) Abdelrahmman, (c) Bechir). Address: Via Milano 108, Brescia, Italy. Date of birth: 4.12.1964. Place of birth: Tabarka, Tunisia. Nationality: Tunisian. Passport No: L335915 (Tunisian passport issued on 8.11.1996 which expired on 7.11.2001) under the heading Natural persons shall be replaced by: Moussa Ben Omar Ben Ali Essaadi (alias (a) Dah Dah, (b) Abdelrahmman, (c) Bechir). Address: Via Milano 108, Brescia, Italy. Date of birth: 4.12.1964. Place of birth: Tabarka, Tunisia. Nationality: Tunisian. Passport No: L335915 (Tunisian passport issued on 8.11.1996, expired on 7.11.2001). Other information: in January 2003 sentenced in Italy to 2 years imprisonment. (18) The entry Rachid Fettar (alias (a) Amine del Belgio, (b) Djaffar), Via degli Apuli 5, Milan, Italy. Place of birth: Boulogin (Algeria). Date of birth: 16 April 1969 under the heading Natural persons shall be replaced by: Rachid Fettar (alias (a) Amine del Belgio, (b) Djaffar). Address: Via degli Apuli 5, Milan, Italy. Date of birth: 16.4.1969. Place of birth: Boulogin, Algeria. Other information: in January 2003 sentenced in Italy to 2 years 6 months imprisonment. (19) The entry Khalil Ben Ahmed Ben Mohamed Jarraya (alias (a) Khalil Yarraya, (b) Ben Narvan Abdel Aziz, (c) Amro, (d) Omar, (e) Amrou, (f) Amr). Address: (a) Via Bellaria 10, Bologna, Italy, (b) Via Lazio 3, Bologna, Italy, (c) Dr Fetah Becirbegovic St. 1, Sarajevo, Bosnia and Herzegovina. Date of birth: 8.2.1969. Place of birth: Sfax (Tunisia). Nationality: (a) Tunisian, (b) Bosnia and Herzegovina. Other information: he has also been identified as Abdel Aziz Ben Narvan, born in Sereka (former Yugoslavia) on 15.8.1970 under the heading Natural persons shall be replaced by: Khalil Ben Ahmed Ben Mohamed Jarraya (alias (a) Khalil Yarraya, (b) Ben Narvan Abdel Aziz, (c) Amro, (d) Omar, (e) Amrou, (f) Amr). Address: (a) Via Bellaria 10, Bologna, Italy, (b) Via Lazio 3, Bologna, Italy, (c) Dr Fetah Becirbegovic St. 1, Sarajevo, Bosnia and Herzegovina. Passport No: K989895 (Tunisian passport issued on 26.7.1995, expired on 25.7.2000). Date of birth: 8.2.1969. Place of birth: Sfax, Tunisia. Nationality: (a) Tunisian, (b) Bosnia and Herzegovina. Other information: (a) he has also been identified as Abdel Aziz Ben Narvan, born in Sereka (former Yugoslavia) on 15.8.1970, (b) in January 2003 sentenced in Italy to 5 years 6 months imprisonment. On 10 May 2004 sentenced in Italy by the Appeal Court to 4 years 6 months of imprisonment. (20) The entry Mounir Ben Habib Ben Al-Taher Jarraya (alias Yarraya). Address: (a) Via Mirasole 11, Bologna, Italy, (b) Via Ariosto 8, Casalecchio di Reno (Bologna), Italy. Date of birth: 25.10.1963. Place of birth: Sfax, Tunisia. Nationality: Tunisian. Passport No: L065947 (Tunisian passport issued on 28.10.1995 which expired on 27.10.2000) under the heading Natural persons shall be replaced by: Mounir Ben Habib Ben Al-Taher Jarraya (alias Yarraya). Address: (a) Via Mirasole 11, Bologna, Italy, (b) Via Ariosto 8, Casalecchio di Reno (Bologna), Italy. Date of birth: 25.10.1963. Place of birth: Sfax, Tunisia. Nationality: Tunisian. Passport No: L065947 (Tunisian passport issued on 28.10.1995, expired on 27.10.2000). Other information: in January 2003 sentenced in Italy to 2 years 6 months imprisonment. On 10 May 2004 sentenced in Italy by the Appeal Court to 3 years and 6 months of imprisonment. (21) The entry Fethi Ben Al-Rabei Ben Absha Mnasri (alias (a) Fethi Alic, (b) Amor, (c) Omar Abu). Address: (a) Via Toscana 46, Bologna, Italy, (b) Via di Saliceto 51/9, Bologna, Italy. Date of birth: 6.3.1969. Place of birth: Baja, Tunisia. Nationality: Tunisian. Passport No: L497470 (Tunisian passport issued on 3.6.1997 which expired on 2.6.2002 under the heading Natural persons shall be replaced by: Fethi Ben Al-Rabei Ben Absha Mnasri (alias (a) Fethi Alic, (b) Amor, (c) Omar Abu). Address: (a) Via Toscana 46, Bologna, Italy, (b) Via di Saliceto 51/9, Bologna, Italy. Date of birth: 6.3.1969. Place of birth: Baja, Tunisia. Nationality: Tunisian. Passport No: L497470 (Tunisian passport issued on 3.6.1997, expired on 2.6.2002. Other information: in January 2003 sentenced in Italy to 8 months imprisonment. (22) The entry Ahmed Hosni Rarrbo (alias Abdallah, Abdullah). Place of birth: Bologhine (Algeria). Date of birth: 12 September 1974 under the heading Natural persons shall be replaced by: Ahmed Hosni Rarrbo (alias (a) Rarrbo Abdallah, (b) Rarrbo Abdullah). Address: Of no fixed address in Italy. Date of birth: 12.9.1974. Place of birth: Bologhine, Algeria. Other information: In January 2003 sentenced in Italy to 2 years 4 months imprisonment. On 17 May 2004 sentenced in Italy by the Appeal Court to 8 months imprisonment. (23) The entry Nedal Mahmoud Saleh (alias (a) Nedal Mahmoud N. Saleh, (b) Salah Nedal, (c) Hitem). Address: (a) Via Milano 105, Casal di Principe (Caserta), Italy, (b) Via di Saliceto 51/9, Bologna, Italy. Date of birth: (a) 1.3.1970, (b) 26.3.1972. Place of birth: Taiz, Yemen. Nationality: Yemeni. Other information: arrested in Italy on 19.8.2003 under the heading Natural persons shall be replaced by: Nedal Mahmoud Saleh (alias (a) Nedal Mahmoud N. Saleh, (b) Salah Nedal, (c) Hitem). Address: (a) Via Milano 105, Casal di Principe (Caserta), Italy, (b) Via di Saliceto 51/9, Bologna, Italy. Date of birth: (a) 1.3.1970, (b) 26.3.1972. Place of birth: Taiz, Yemen. Nationality: Yemeni. Other information: in January 2003 sentenced in Italy to 2 years imprisonment. On 17 May 2004 the Appeal Court of Bologna confirmed the sentence (in absentia).